IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                        Assigned on Briefs December 7, 2011

      STATE OF TENNESSEE v. GREGORY DARNELL VALENTINE

            Direct Appeal from the Criminal Court for Davidson County
                     No. 1212-2009     Dee David Gay, Judge


                No. M2010-02356-CCA-R3-CD - Filed August 10, 2012


Defendant, Gregory D. Valentine, appeals from the trial court’s summary dismissal, without
an evidentiary hearing, of Defendant’s motion to withdraw his guilty pleas. After a thorough
review of the record, we reverse the judgment of the trial court and remand for a hearing on
Defendant’s motion.

                      Tenn. R. App. P. 3 Appeal as of Right;
              Judgment of the Criminal Court Reversed and Remanded

T HOMAS T. W OODALL, J., delivered the opinion of the court, in which R OBERT W.
W EDEMEYER and D. K ELLY T HOMAS, J R., JJ., joined.

Jon J. Tucci, Nashville, Tennessee, for appellant, Gregory Darnell Valentine.

Robert E. Cooper, Jr., Attorney General and Reporter; Brent C. Cherry, Assistant Attorney
General; Lawrence Ray Whitley, District Attorney General; and Thomas Dean, Assistant
District Attorney General, for the appellee, State of Tennessee.

                                        OPINION

        From the record available, we discern that pursuant to a negotiated plea agreement,
Defendant pled guilty (as “best interest” pleas) to one count of Class B felony money
laundering, one count of Class C felony theft, one count of the Class D felony offense of
making a false report, twenty counts of Class D felony identify theft, six counts of Class E
felony criminal simulation, and one count of Class E felony forgery. From the judgments,
it appears that with a combination of consecutive and concurrent sentencing, Defendant
received an effective sentence of twelve years, eight months. The best interest guilty pleas
were entered on October 14, 2010. Defendant was represented by counsel through the entry
of his pleas. The judgments of conviction were not entered until November 3, 2010.
        Defendant actually filed three pro se handwritten pleadings, and each one was
captioned as “motion to set aside plea.” These are marked filed by the trial court clerk on
October 19, 2010, October 20, 2010, and October 21, 2010. The basic allegations in all three
motions are the same, with some additional facts alleged or notarizations indicated in each
of two of the motions, which were not alleged in the other two respective motions. We will
treat these as timely filed motions to withdraw guilty pleas, as amended. Considering all
three pleadings together and in proper context, Defendant alleged that he is entitled to
withdraw his guilty pleas (1) because he was coerced to enter the guilty pleas by his attorney
using “my baby[’s] mother as a bargaining tool”; (2) because other persons identified only
as “Johnson,” “Ross,” and “Young” were supposed to be released upon his guilty pleas, and
they were not; and (3) because of somewhat vague allegations of a misunderstanding
between Defendant and the State concerning the negotiated plea agreement.

       On October 26, 2010, the trial court entered an order that was a pre-printed one-page
form which also contained a summary of Defendant’s motion. It is clear that the pre-printed
order is designated for use only in the cases of pro se motions. The trial court checked the
line which provides that the pro se motion is “Denied without a hearing” and beside this
printed line, hand wrote “‘manifest injustice’ has not been shown by this defendant.”

       Rule 32(f) of the Tennessee Rules of Criminal Procedure states as follows:

        (f)    W ITHDRAWAL OF G UILTY P LEA. –

               (1) B EFORE S ENTENCE IMPOSED. – Before sentence is imposed, the
        court may grant a motion to withdraw a guilty plea for any fair and just
        reason.

                (2) A FTER S ENTENCE B UT B EFORE J UDGMENT F INAL. – After
        sentence is imposed but before the judgment becomes final, the court may
        set aside the judgment of conviction and permit the defendant to withdraw
        the plea to correct manifest injustice.

Tenn. R. Crim. P. 32(f)

       Defendant’s allegations are sufficient to warrant an evidentiary hearing on his motion
to withdraw the guilty pleas. The trial court erred by summarily dismissing the motion, as
amended, without an evidentiary hearing. State v. Jerry Louis Fitzgerald, Jr., No. W2009-
02520-CCA-R3-CD, 2010 Tenn. Crim. App. LEXIS 703 (Tenn. Crim. App. At Jackson,
Aug. 20, 2010).



                                             -2-
                                      CONCLUSION

       The judgment of the trial court is reversed and this case is remanded to the trial court
for an evidentiary hearing on Defendant’s motions in accordance with this opinion.


                                                    _________________________________
                                                    THOMAS T. WOODALL, JUDGE




                                              -3-